internal_revenue_service number release date cc dom fs it a uilc date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject proper royalty expense accrual this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a issue whether a’s royalty expense deduction for royalties paid to authors under book contracts should be computed on the basis of sales less actual returns and a reasonable reserve for returns conclusion pursuant to the all_events_test of sec_461 a’s royalty expense deduction for royalties paid to authors under book contracts must be computed on the basis of sales less actual returns and a reasonable reserve for returns facts a is an accrual basis taxpayer and its subsidiaries entered into royalty contracts with various authors each contract contains the following language regarding the amount of royalty payable to the respective author the publisher shall pay to the author a royalty on the retail price of every copy sold by the publisher less actual returns and a reasonable reserve for returns typically authors are paid semi-annually and subsequent adjustments are made to the extent the estimated reserve for returns differs from actual experience for financial_accounting purposes a’s accounting conforms to the terms of each contract regarding royalties that is a expenses royalties on the basis of sales less actual returns and a reasonable reserve for returns for tax purposes a accrues royalty expenses on the basis of books sold less actual returns which of course results in a higher expense figure than the method used for financial reporting using a’s schedule m-1 all royalties expensed on sales of books expected to be returned pursuant to reasonable reserves have been disallowed in the statutory notice law under sec_461 deductions are to be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_461 also requires that a taxpayer’s method_of_accounting clearly reflect income sec_1_461-1 provides that under an accrual_method of accounting a liability is taken into account in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_461-1 provides that if a liability if properly taken into account in an amount based on a computation made with reasonable accuracy and the exact amount of the liability is subsequently determined in a later taxable_year the difference if any between such amounts shall be taken into account for the later taxable_year analysis the contract defines the royalty expense liability the contract at issue provides that a must pay a royalty on the retail price less actual returns and a reasonable reserve for returns a argues that the return of sold books is a condition_subsequent which should have no effect on the computation of a royalty deduction we disagree with a’s argument but more importantly the argument is irrelevant the reserve for estimated returns is not a condition_subsequent but rather is an aspect of the fact of liability of the all_events_test that is the reserve according to the contract is part of the equation defining the liability sales minus returns and estimated returns the fundamental question involving the fact of liability is always whether all operative facts have occurred that establish the liability such facts are those that make it clear that a taxpayer has incurred an obligation to take some action and the action though not yet taken is nonetheless fixed if the existence of the liability is subject_to a condition_precedent the obligation is not fixed until the condition has occurred or is satisfied a classic example may be found in 481_us_239 in that case the issue was whether an accrual basis taxpayer providing medical benefits to its employees may deduct at the close of the taxable_year an estimate of its obligation to pay for medical_care obtained by employees or their qualified dependents during the final quarter of the year claims for which have not been reported to the employer taxpayer’s position was that the liability for medical_benefit payments accrued at the time the medical services were received whether or not a claim for reimbursement had been filed or approved thus taxpayer sought to deduct a reserve for estimates of liabilities which had been incurred but not reported the supreme court stated that the case involved a mere estimate of liability based on events that had not occurred before the close of the taxable_year and the all_events_test was not met the missing event in order to fix the liability condition_precedent was the filing of properly documented claims forms u s pincite to receive reimbursement for covered medical services employees had to submit claim forms to employee_benefits personnel similarly in this case it is unequivocal that the royalty expense owed is less a reasonable reserve for returns the specific contract provision defines the royalty owed as the book price less actual returns and a reasonable reserve for returns the reserve is a fundamental part of the liability on the other hand a condition_subsequent is a condition which may later arise and eliminate a previously fixed liability and such a possibility does not preclude accrual and deduction of the total liability for example in 476_us_593 taxpayer sought to deduct at the end of each fiscal_year an accrued liability for progressive jackpot amounts shown on the payoff indicators of the jackpot machines although pursuant to state law and regulation registered jackpot amounts were recorded daily and could not be turned back to a lesser amount unless paid to a winning player or unless the change in reading was necessitated by a machine malfunction the commissioner’s position was that the obligation to pay a jackpot was contingent until a winning handle pull by a patron absent a winning handle pull there was no one who could make a claim for payment and thus no accrued deductible expense existed the court held that the effect of the nevada regulation was to fix taxpayer’s liability the event creating liability was the last play of each progressive slot machine before the end of the fiscal_year since that play fixed the jackpot amount irrevocably the court pointed out that the identity of the eventual winner was irrelevant to the existence of the basic liability furthermore that an extremely remote and speculative possibility existed that the jackpot might never be won did not change the fact that as a matter of state law taxpayer had a fixed liability there is always a possibility of course that a casino may go out of business or surrender or lose its license or go into backruptcy with the result that the amounts shown on the jackpot indicators would never be won by playing patrons but this potential nonpayment of an incurred liability exists for every business that uses an accrual_method and it does not prevent accrual see eg 528_f2d_735 9th cir u s pincite the various possibilities which would result in nonpayment of the liability were conditions subsequent which did not defeat accrual of the jackpot liability this issue does not involve a condition_subsequent rather the event that a refers to as a condition_subsequent is part of the definition of the liability we concur with your analysis that the explicit contract language precludes accruing royalties on books reasonably expected to be returned we do wish to point out though that the contract clause at issue provides a method for a to more accurately estimate its royalty liabilities and to avoid requiring authors to refund in a subsequent period a portion of royalties previously received for books which end up being returned this method of calculating royalty expenses does not violate the economic_performance rules of sec_461 that is economic_performance for a royalty liability of publishers to authors is based on the service of providing books and their sale the sale of books creates the liability for royalties and in this contract the parties agreed that the royalty would be reduced by estimated returns of books purchased in the current period in contrast if the contract calculated royalties based on an estimate of future sales of books that would constitute advance_royalties and would violate economic_performance resulting in a premature deduction in general it is not necessary for a taxpayer’s related items of income and expense to be precisely matched matching is a desired goal of financial_accounting rather than an overriding rule_of tax_accounting see hughes properties supra u s pincite for example in koebig koebig v commissioner 23_tcm_170 taxpayer accrued income only those amounts which were billed during the year but it deducted expenses actually incurred even when the expenses were incurred after the last billing date the tax_court determined that income was clearly reflected and it rejected any requirement of precise matching similarly in fidelity assocs inc v commissioner tcmemo_1992_142 the tax_court allowed the deduction of selling commissions in the year in which the all_events_test was satisfied notwithstanding the commissioner’s assertion that the allowance of such deductions created a mismatch between related items of income and expense and thus caused the taxpayer’s method_of_accounting to fail to clearly reflect income in summary matching is a dominant principle of financial_accounting and although the matching principle may sometimes be used as a sword by the commissioner related items of income and expense need not be recorded in the same taxable_year in order for income to be clearly reflected the matching principle is sometimes relevant in testing whether a particular method_of_accounting clearly reflects income for tax purposes but matching alone neither condones nor prevents finding a fixed liability or permitting a deduction in this case the contract defines the royalty expense deduction the alleged mismatch is required by tax law income may not be reduced by estimated returns because the returns are not deductible pursuant to sec_461 and the royalty expense by contract must be reduced by estimated returns case development hazards and other considerations deborah a butler by
